         Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 1 of 26
 Known and Probable Human Carcinogens                                                                 Page 1 of26




    Known and Probable
    Human Carcinogens
    Many people worry that substances or exposures in their environment may
    cause cancer. As part of the American Cancer Society's role in informing
    and educating people about cancer and its possible causes, this document
    provides lists of substances and exposures that are known or suspected to
    cause cancer. The lists below have been developed by two highly
    respected agencies - the International Agency for Research on Cancer
    (IARC) and the US National Toxicology Program (NTP). Some related
    information is included on how these and other agencies and groups test
    and classify possible carcinogens.

   The American Cancer Society does not keep detailed information on each
   of the exposures on these lists. If you are looking for more in-depth
   information on a particular item on these lists, please refer to the agencies
   in the "Additional resources" section.



   What is a carcinogen?
   Cancer is caused by changes in a cell's DNA- its genetic "blueprint."
   Some of these changes may be inherited from our parents. Others may be
   caused by outside exposures, which are often referred to as environmental
   factors. Environmental factors can include a wide range of exposures,
   such as:

       • Lifestyle factors (nutrition, tobacco use, physical activity, etc.)

       • Naturally occurring exposures (ultraviolet light, radon gas, infectious
         agents, etc.)

       • Medical treatments (radiation and medicines including chemotherapy,
         hormone drugs, drugs that suppress the immune system, etc.)

       • Workplace exposures




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html    11/27/2018

                                                                                                         00803842
Exhibit 176                                                                                            JA-0003384
         Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 2 of 26
 Known and Probable Human Carcinogens                                                                 Page 2 of26




       • Household exposures
       • Pollution


   Substances and exposures that can lead to cancer are called carcinogens.
   Some carcinogens do not affect DNA directly, but lead to cancer in other
   ways. For example, they may cause cells to divide at a faster than normal
   rate, which could increase the chances that DNA changes will occur.

    Carcinogens do not cause cancer in every case, all the time. Substances
    labeled as carcinogens may have different levels of cancer-causing
    potential. Some may cause cancer only after prolonged, high levels of
    exposure. And for any particular person, the risk of developing cancer
    depends on many factors, including how they are exposed to a
    carcinogen, the length and intensity of the exposure, and the person's
    genetic makeup.



    How do researchers
    determine if something is a
    carcinogen?
   Testing to see if something can cause cancer is often difficult. It is not
   ethical to test a substance by exposing people to it and seeing if they get
   cancer from it. That's why scientists must use other types of tests, which
   may not always give clear answers.


    Lab studies
   Scientists get much of their data about whether something might cause
   cancer from lab studies in cell cultures and animals. There are far too
   many substances (both natural and man-made) to test each one in lab
   animals, so scientists use what is already known about chemical
   structures, results from other types of lab tests, the extent of human
   exposure, and other factors to select chemicals for testing. For example,
   they can often get an idea about whether a substance might cause a
   problem by comparing it to similar chemicals that have already been
   studied.




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html    11/27/2018

                                                                                                         00803843
Exhibit 176                                                                                            JA-0003385
         Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 3 of 26
 Known and Probable Human Carcinogens                                                                 Page 3 of26




   Although lab studies alone can't always predict if a substance will cause
   cancer in people, virtually all known human carcinogens that have been
   adequately tested also cause cancer in lab animals. In many cases,
   carcinogens are first found to cause cancer in lab animals and are later
   found to cause cancer in people.

   Most studies of potential carcinogens expose the lab animals to doses that
   are much higher than common human exposures. This is so that cancer
   risk can be detected in relatively small groups of animals. It is not always
   clear if the results from animal studies will be the same for people as they
   are normally exposed to a substance. For example, the effects seen in lab
   studies with very high doses of a substance may not be the same at much
   lower doses, or the effects of a substance when it is inhaled may not be
   the same as if it is applied to the skin. Also, the bodies of lab animals and
   humans don't always process substances in the same way.

    But for safety reasons, it is usually assumed that exposures that cause
    cancer at larger doses in animals may also cause cancer in people. It isn't
    always possible to know how the exposure dose might affect risk, but it is
    reasonable for public health purposes to assume that lowering human
    exposure will reduce risk.


    Studies in people
   Another important way to identify carcinogens is through epidemiologic
   studies, which look at human populations to determine which factors might
   be linked to cancer. These studies also provide useful information, but they
   have their limits. Humans do not live in a controlled environment. People
   are exposed to many substances at any given time, including those they
   encounter at work, school, or home; in the food they eat; and in the air
   they breathe. It's very unlikely they know exactly what they've been
   exposed to or that they would be able to remember all of their exposures if
   asked by a researcher. And there are usually many years (often decades)
   between exposure to a carcinogen and the development of cancer.
   Therefore, it can be very hard to definitely link any particular exposure to
   cancer.

   By combining data from both types of studies, scientists do their best to
   make an educated assessment of a substance's cancer-causing ability.
   When the evidence is conclusive, the substance is labeled as a
   carcinogen. When the available evidence is compelling but not felt to be




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html    11/27/2018

                                                                                                         00803844
Exhibit 176                                                                                            JA-0003386
         Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 4 of 26
 Known and Probable Human Carcinogens                                                                 Page 4 of26




   conclusive, the substance may be considered to be a probable carcinogen.
   But in some cases there simply isn't enough information to be certain one
   way or the other.



   Who determines how
   carcinogens are classified?
    Several national and international agencies are responsible for
    determining the cancer-causing potential of different substances.


    International Agency for Research
    on Cancer
   The International Agency for Research on Cancer (IARC) is part of the
   World Health Organization (WHO). One of its major goals is to identify
   causes of cancer. The most widely used system for classifying
   carcinogens comes from the IARC. In the past 30 years, the IARC has
   evaluated the cancer-causing potential of more than 900 likely candidates,
   placing them into one of the following groups:

       • Group 1: Carcinogenic to humans

       • Group 2A: Probably carcinogenic to humans

       • Group 2B: Possibly carcinogenic to humans

       • Group 3: Unclassifiable as to carcinogenicity in humans

       • Group 4: Probably not carcinogenic to humans


    Perhaps not surprisingly, based on how hard it can be to test these
    candidate carcinogens, most are listed as being of probable, possible, or
    unknown risk. Only a little over 100 are classified as "carcinogenic to
    humans."


    National Toxicology Program



 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html    11/27/2018

                                                                                                         00803845
Exhibit 176                                                                                            JA-0003387
         Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 5 of 26
 Known and Probable Human Carcinogens                                                                 Page 5 of26




   The National Toxicology Program (NTP) is formed from parts of several
   different US government agencies, including the National Institutes of
   Health (NIH), the Centers for Disease Control and Prevention (CDC), and
   the Food and Drug Administration (FDA). The NTP updates its Report on
   Carcinogens (RoC) every few years.

   The Report on Carcinogens identifies 2 groups of agents:

       • "Known to be human carcinogens"

       • "Reasonably anticipated to be human carcinogens"


   The current version of the RoC lists about 250 substances and exposures.
   Unlike the IARC's list, the RoC does not list substances that have been
   studied and found not to be carcinogens.


    Environmental Protection Agency
   The US Environmental Protection Agency (EPA) maintains the Integrated
   Risk Information System (IRIS), an electronic database that contains
   information on human health effects from exposure to certain substances
   in the environment. The EPA uses a rating system similar to that of IARC
   when describing the cancer-causing potential of a substance:

       • Group A: Carcinogenic to humans

       • Group B: Likely to be carcinogenic to humans

       • Group C: Suggestive evidence of carcinogenic potential

       • Group D: Inadequate information to assess carcinogenic potential

       • Group E: Not likely to be carcinogenic to humans



    Other agencies and groups
   Other federal agencies, such as the CDC's National Institute for
   Occupational Safety and Health (NIOSH), the Food and Drug
   Administration (FDA), and the National Cancer Institute (NCI) may
   comment on whether a substance or exposure may cause cancer and/or
   what levels of exposure to a particular substance might be considered
   acceptable.




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html    11/27/2018

                                                                                                         00803846
Exhibit 176                                                                                            JA-0003388
         Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 6 of 26
 Known and Probable Human Carcinogens                                                                 Page 6 of26




    Some state agencies also keep lists of known or probable carcinogens.
    For example, the California Environmental Protection Agency (CalEPA)
    maintains a list of "chemicals known to the state to cause cancer or
    reproductive toxicity." (Much of this list is based on the IARC and NTP lists
    below.)


    The American Cancer Society's
    role
   The American Cancer Society (ACS) contributes in many ways to
   evaluating how environmental factors affect a person's likelihood of
   developing cancer, including:

       • Conducting epidemiologic research on the causes of cancer

       • Funding laboratory and epidemiologic research at universities and
         other institutions that study environmental causes of cancer

       • Advocating for environmental health on local, state, and federal levels

       • Informing the public about environmental factors that affect cancer risk
         and how to decrease their risk of developing cancer


    In most cases, the ACS does not directly evaluate whether a certain
    substance or exposure causes cancer. Instead, the ACS looks to national
    and international organizations such as the NTP and IARC, whose mission
    is to evaluate environmental cancer risks based on evidence from
    laboratory and human research studies.



    Some important points
    about the IARC and NTP
    lists here
   The IARC and NTP act independently but have studied many of the same
   agents, so many known or suspected carcinogens appear on both lists.
   But because an agent appears on one and not on the other does not
   necessarily mean there is a controversy, as one agency may not have
   evaluated it.




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html    11/27/2018

                                                                                                         00803847
Exhibit 176                                                                                            JA-0003389
         Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 7 of 26
 Known and Probable Human Carcinogens                                                                 Page 7 of26




    Unfortunately, many of the substances and exposures on the lists below
    can often go by different names. This can make it hard to find a particular
    substance on one or both of these lists, which are in alphabetical order
    and may not always use the most common term.

   These lists include only those agents that have been evaluated by the
   agencies. These agencies tend to focus on substances and exposures
   most likely to cause cancer, but there are many others that have not been
   studied fully yet.

   Most of the agents on the lists have been linked only with certain kinds of
   cancer, not all types. For more detailed information, refer to the specific
   monographs or reports published by the agencies (available on their
   websites).

   The lists describe the level of evidence that something can cause cancer,
   not how likely it is that something will cause cancer in any particular
   person. For example, IARC considers there to be strong evidence that
   both tobacco smoking and eating processed meat can cause cancer, so
   both are listed as "carcinogenic to humans." But smoking is much more
   likely to cause cancer than eating processed meat, even though both are
   in the same category.

   Carcinogens do not cause cancer at all times, under all circumstances.
   Some may only be carcinogenic if a person is exposed in a certain way
   (for example, swallowing it as opposed to touching it). Some may only
   cause cancer in people who have a certain genetic makeup. Some of
   these agents may lead to cancer after only a very small exposure, while
   others might require intense exposure over many years. Again, you should
   refer to the agencies' reports for specifics.

   Even if a substance or exposure is known or suspected to cause cancer,
   this does not necessarily mean that it can or should be avoided at all
   costs. For example, estrogen is a known carcinogen that occurs naturally
   in the body. Exposure to ultraviolet (UV) radiation from sunlight is also
   known to cause cancer, but it's not practical (or advisable) to completely
   avoid the sun. These lists also include many commonly used medicines,
   particularly some hormones and drugs used to treat cancer. For example,
   tamoxifen increases the risk of certain kinds of uterine cancer but can be
   very useful in treating some breast cancers, which may be more important
   for some women. If you have questions about a medicine that appears on
   one of these lists, be sure to ask your doctor.




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html    11/27/2018

                                                                                                         00803848
Exhibit 176                                                                                            JA-0003390
         Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 8 of 26
 Known and Probable Human Carcinogens                                                                 Page 8 of26




   Looking at the list below can tell you whether or not something may
   increase your risk of cancer, but it is important to try to get an idea of how
   much it might increase your risk. It is also important to know what your risk
   is to begin with. Many factors can enter into this, including your age,
   gender, family history, and lifestyle factors (tobacco and alcohol use,
   weight, diet, physical activity level, etc.). As noted above, the type and
   extent of exposure to a substance may also play a role. You should
   consider the actual amount of increased risk when deciding if you should
   limit or avoid an exposure.



    Known human carcinogens
    International Agency for Research
    on Cancer
    Group 1: Carcinogenic to humans
       • Acetaldehyde (from consuming alcoholic beverages)

       • Acheson process, occupational exposure associated with

       • Acid mists, strong inorganic

       • Aflatoxins

       • Alcoholic beverages

       • Aluminum production

       • 4-Am inobiphenyl

       • Areca nut

       • Aristolochic acid (and plants containing it)

       • Arsenic and inorganic arsenic compounds

       • Asbestos (all forms) and mineral substances (such as talc or
         vermiculite) that contain asbestos

       • Au ram ine production

       • Azathioprine
       • Benzene

       • Benzidine and dyes metabolized to benzidine




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html    11/27/2018

                                                                                                         00803849
Exhibit 176                                                                                            JA-0003391
         Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 9 of 26
 Known and Probable Human Carcinogens                                                                 Page 9 of26




       • Benzo[a]pyrene

       • Beryllium and beryllium compounds

       • Betel quid, with or without tobacco

       • Bis(chloromethyl)ether and chloromethyl methyl ether (technical-
         grade)

       • Busulfan

       • 1,3-Butadiene

       • Cadmium and cadmium compounds

       • Chlorambucil

       • Chlornaphazine

       • Chromium (VI) compounds

       • Clonorchis sinensis (infection with), also known as the Chinese liver
         fluke

       • Coal, indoor emissions from household combustion

       • Coal gasification

       • Coal-tar distillation

       • Coal-tar pitch

       • Coke production

       • Cyclophospham ide

       • Cyclosporine

       • 1,2-Dichloropropane
       • Diethylstilbestrol

       • Engine exhaust, diesel

       • Epstein-Barr virus (infection with)

       • Erionite

       • Estrogen postmenopausal therapy

       • Estrogen-progestogen postmenopausal therapy (combined)

       • Estrogen-progestogen oral contraceptives (combined) (Note: There is
         also convincing evidence in humans that these agents confer a
         protective effect against cancer in the endometrium and ovary)




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html    11/27/2018

                                                                                                         00803850
Exhibit 176                                                                                            JA-0003392
        Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 10 of 26
 Known and Probable Human Carcinogens                                                                 Page 10 of26




       • Ethanol in alcoholic beverages

       • Ethylene oxide

       • Etoposide

       • Etoposide in combination with cisplatin and bleomycin

       • Fission products, including strontium-90
       • Fluoro-edenite fibrous amphibole

       • Formaldehyde

       • Haematite mining (underground)

       • Helicobacter pylori (infection with)

       • Hepatitis B virus (chronic infection with)

       • Hepatitis C virus (chronic infection with)

       • Human immunodeficiency virus type 1 (HIV-1) (infection with)

       • Human papilloma virus (HPV) types 16, 18, 31, 33, 35, 39, 45, 51, 52,
         56, 58, 59 (infection with) (Note: The HPV types that have been
         classified as carcinogenic to humans can differ by an order of
         magnitude in risk for cervical cancer)

       • Human T-cell lymphotropic virus type I (HTLV-1) (infection with)

       • Ionizing radiation (all types)

       • Iron and steel founding (workplace exposure)

       • lsopropyl alcohol manufacture using strong acids

       • Kaposi sarcoma herpesvirus (KSHV), also known as human
         herpesvirus 8 (HHV-8) (infection with)

       • Leather dust

       • Lindane

       • Magenta production

       • Melphalan

       • Methoxsalen (8-methoxypsoralen) plus ultraviolet A radiation, also
         known as PUVA

       • 4,4'-Methylenebis(chloroaniline) (MOCA)

       • Mineral oils, untreated or mildly treated

       • MOPP and other combined chemotherapy including alkylating agents



 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html     11/27/2018

                                                                                                          00803851
Exhibit 176                                                                                             JA-0003393
        Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 11 of 26
 Known and Probable Human Carcinogens                                                                 Page 11 of 26




       • 2-Naphthylam ine

       • Neutron radiation

       • Nickel compounds

       • N'-Nitrosonornicotine (NNN) and 4-(N-Nitrosomethylamino)
         -1-(3-pyridyl)-1-butanone (NNK)

       • Opisthorchis viverrini (infection with), also known as the Southeast
         Asian liver fluke

       • Outdoor air pollution (and the particulate matter in it)

       • Painter (workplace exposure as a)

       • 3,4,5,3',4'-Pentachlorobiphenyl (PCB-126)

       • 2,3,4,7,8-Pentachlorodibenzofuran

       • Phenacetin (and mixtures containing it)

       • Phosphorus-32, as phosphate

       • Plutonium

       • Polychlorinated biphenyls (PCBs), dioxin-like, with a Toxicity
         Equivalency Factor according to WHO (PCBs 77, 81, 105, 114, 118,
         123, 126, 156, 157, 167, 169, 189)

       • Processed meat (consumption of)

       • Radioiodines, including iodine-131

       • Radionuclides, alpha-particle-emitting, internally deposited (Note:
         Specific radionuclides for which there is sufficient evidence for
         carcinogenicity to humans are also listed individually as Group 1
         agents)

       • Radionuclides, beta-particle-emitting, internally deposited (Note:
         Specific radionuclides for which there is sufficient evidence for
         carcinogenicity to humans are also listed individually as Group 1
         agents)

       • Radium-224 and its decay products

       • Radium-226 and its decay products

       • Radium-228 and its decay products

       • Radon-222 and its decay products

       • Rubber manufacturing industry




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html     11/27/2018

                                                                                                           00803852
Exhibit 176                                                                                             JA-0003394
        Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 12 of 26
 Known and Probable Human Carcinogens                                                                 Page 12 of26




       • Salted fish (Chinese-style)

       • Schistosoma haematobium (infection with)

       • Semustine (methyl-CCNU)

       • Shale oils

       • Silica dust, crystalline, in the form of quartz or cristobalite

       • Solar radiation

       • Soot (as found in workplace exposure of chimney sweeps)

       • Sulfur mustard

       • Tamoxifen (Note: There is also conclusive evidence that tamoxifen
         reduces the risk of contralateral breast cancer in breast cancer
         patients)

       • 2,3,7,8-Tetrachlorodibenzo-para-dioxin

       • Thiotepa

       • Thorium-232 and its decay products

       • Tobacco, smokeless

       • Tobacco smoke, secondhand

       • Tobacco smoking

       • ortho-Toluidine

       • Treosulfan

       • Trichloroethylene

       • Ultraviolet (UV) radiation, including UVA, UVB, and UVC rays
       • Ultraviolet-emitting tanning devices

       • Vinyl chloride

       • Wood dust

       • X- and Gamma-radiation




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html     11/27/2018

                                                                                                          00803853
Exhibit 176                                                                                             JA-0003395
        Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 13 of 26
 Known and Probable Human Carcinogens                                                                 Page 13 of26




    National Toxicology Program 14th
    Report on Carcinogens
    "Known to be human
    carcinogens"
       • Aflatoxins

       • Alcoholic beverage consumption

       • 4-Am inobiphenyl

       • Analgesic mixtures containing phenacetin

       • Aristolochic acids

       • Arsenic and inorganic arsenic compounds

       • Asbestos

       • Azathioprine

       • Benzene

       • Benzidine

       • Beryllium and beryllium compounds

       • Bis(chloromethyl) ether and technical-grade chloromethyl methyl ether

       • 1,3-Butadiene

       • 1,4-Butanediol dimethylsulfonate (also known as busulfan)

       • Cadmium and cadmium compounds

       • Chlorambucil

       • 1-(2-Chloroethyl)-3-(4-methylcyclohexyl)-1-nitrosourea (MeCCNU)

       • Chromium hexavalent compounds

       • Coal tar pitches

       • Coal tars

       • Coke oven emissions

       • Cyclophospham ide

       • Cyclosporin A




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html     11/27/2018

                                                                                                          00803854
Exhibit 176                                                                                             JA-0003396
        Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 14 of 26
 Known and Probable Human Carcinogens                                                                 Page 14 of26




       • Diethylstilbestrol (DES)
       • Dyes metabolized to benzidine

       • Epstein-Barr virus (EBV)

       • Erionite

       • Estrogens, steroidal
       • Ethylene oxide

       • Formaldehyde

       • Hepatitis B virus

       • Hepatitis C virus
       • Human immunodeficiency virus type 1 (HIV-1)

       • Human papilloma viruses: some genital-mucosal types

       • Human T-cell lymphotropic virus type 1 (HTLV-1)

       • Kaposi sarcoma-associated herpesvirus (KSHV) (also know as human
         herpesvirus 8, or HHV-8)

       • Melphalan

       • Merkel cell polyomavirus (MCV)

       • Methoxsalen with ultraviolet A therapy (PUVA)

       • Mineral oils (untreated and mildly treated)

       • Mustard gas

       • 2-Naphthylam ine

       • Neutrons

       • Nickel compounds

       • Oral tobacco products

       • Radon

       • Silica, crystalline (respirable size)

       • Solar radiation

       • Soots

       • Strong inorganic acid mists containing sulfuric acid

       • Sunlamps or sunbeds, exposure to




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html     11/27/2018

                                                                                                          00803855
Exhibit 176                                                                                             JA-0003397
        Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 15 of 26
 Known and Probable Human Carcinogens                                                                 Page 15 of26




       • Tamoxifen

       • 2,3,7,8-Tetrachlorodibenzo-p-dioxin (TCDD); "dioxin"

       • Thiotepa

       • Thorium dioxide

       • Tobacco smoke, environmental

       • Tobacco, smokeless

       • Tobacco smoking

       • o-Toluidine

       • Trichloroethylene (TCE)

       • Vinyl chloride

       • Ultraviolet (UV) radiation, broad spectrum

       • Wood dust

       • X-radiation and gamma radiation



    Probable carcinogens
    International Agency for Research
    on Cancer
    Group 2A: Probably carcinogenic
    to humans
       • Acrylam ide

       • Adriamycin (doxorubicin)

       • Androgenic (anabolic) steroids

       • Art glass, glass containers, and press ware (manufacture of)
       • Azacitidine

       • Biomass fuel (primarily wood), emissions from household combustion

       • Bischloroethyl nitrosourea (BCNU), also known as carmustine




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html     11/27/2018

                                                                                                          00803856
Exhibit 176                                                                                             JA-0003398
        Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 16 of 26
 Known and Probable Human Carcinogens                                                                 Page 16 of26




       • Captafol

       • Carbon electrode manufacture

       • Chloral

       • Chloral hydrate

       • Chloramphenicol

       • alpha-Chlorinated toluenes (benzal chloride, benzotrichloride, benzyl
         chloride) and benzoyl chloride (combined exposures)

       • 1-(2-Chloroethyl)-3-cyclohexyl-1-nitrosourea (CCNU)

       • 4-Chloro-ortho-toluidine

       • Chlorozotocin

       • Cisplatin

       • Cobalt metal with tungsten carbide

       • Creosotes

       • Cyclopenta[cd]pyrene

       • DDT (4,4'-Dichlorodiphenyltrichloroethane)

       • Diazinon

       • Dibenz[a,j]acridine

       • Dibenz[a,h]anthracene

       • Dibenzo[a,l]pyrene
       • Dichloromethane (methylene chloride)

       • Diethyl sulfate

       • Dimethylcarbamoyl chloride

       • 1,2-Dimethylhydrazine

       • Dimethyl sulfate

       • Epichlorohydrin

       • Ethyl carbamate (urethane)

       • Ethylene dibromide

       • N-Ethyl-N-nitrosourea

       • Frying, emissions from high-temperature




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html     11/27/2018

                                                                                                          00803857
Exhibit 176                                                                                             JA-0003399
        Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 17 of 26
 Known and Probable Human Carcinogens                                                                 Page 17 of26




       • Glycidol

       • Glyphosate

       • Hairdresser or barber (workplace exposure as)

       • Human papillomavirus (HPV) type 68 (infection with)

       • Indium phosphide

       • IQ (2-Amino-3-methylimidazo[4,5-f]quinoline)

       • Lead compounds, inorganic

       • Malaria (caused by infection with Plasmodium falciparum)

       • Malathion

       • Merkel cell polyomavirus (MCV)

       • 5-Methoxypsoralen

       • Methyl methanesulfonate

       • N-Methyl-N, -nitro-N-nitrosoguanidine (MNNG)

       • N-Methyl-N-nitrosourea

       • Nitrate or nitrite (ingested) under conditions that result in endogenous
         nitrosation

       • 6-Nitrochrysene

       • Nitrogen mustard

       • 1-N itropyrene

       • N-Nitrosodiethylamine

       • N-Nitrosodimethylamine

       • 2-Nitrotoluene

       • Non-arsenical insecticides (workplace exposures in spraying and
         application of)

       • Petroleum refining (workplace exposures in)
       • Pioglitazone

       • Polybrominated biphenyls (PBBs)

       • Procarbazine hydrochloride

       • 1,3-Propane sultone

       • Red meat (consumption of)




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html     11/27/2018

                                                                                                          00803858
Exhibit 176                                                                                             JA-0003400
        Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 18 of 26
 Known and Probable Human Carcinogens                                                                 Page 18 of26




       • Shiftwork that involves circadian disruption

       • Silicon carbide whiskers

       • Styrene-7,8-oxide

       • Teniposide

       • Tetrachloroethylene (perchloroethylene)
       • Tetrafluoroethylene

       • Trichloroethylene

       • 1,2,3-Trichloropropane

       • Tris(2,3-dibromopropyl) phosphate

       • Very hot beverages (above 65 degrees Celsius)

       • Vinyl bromide (Note: For practical purposes, vinyl bromide should be
         considered to act similarly to the human carcinogen vinyl chloride.)

       • Vinyl fluoride (Note: For practical purposes, vinyl fluoride should be
         considered to act similarly to the human carcinogen vinyl chloride.)



    National Toxicology Program 14th
    Report on Carcinogens
    "Reasonably anticipated to be
    human carcinogens"
       • Acetaldehyde

       • 2-Acetylaminofluorene

       • Acrylam ide

       • Acrylonitrile

       • Adriamycin® (doxorubicin hydrochloride)

       • 2-Aminoanthraquinone

       • o-Am inoazotoluene

       • 1-Amino-2,4-dibromoanthraquinone

       • 1-Amino-2-methylanthraquinone




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html     11/27/2018

                                                                                                          00803859
Exhibit 176                                                                                             JA-0003401
        Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 19 of 26
 Known and Probable Human Carcinogens                                                                 Page 19 of26




       • 2-Amino-3,4-dimethylimidazo[4,5-f]quinoline (MelQ)

       • 2-Amino-3,8-dimethylimidazo[4,5-f]quinoxaline (MelQx)

       • 2-Amino-3-methylimidazo[4,5-f]quinoline (IQ)

       • 2-Amino-1-methyl-6-phenylimidazo[4,5-b]pyridine (PhlP)

       • Amitrole

       • o-Anisidine and its hydrochloride

       • Azacitidine (5-Azacytidine®, 5-AzaC)

       • Basic Red 9 Monohydrochloride

       • Benz[a]anthracene

       • Benzo[b]fluoranthene

       • Benzo[j]fluoranthene

       • Benzo[k]fluoranthene

       • Benzo[a]pyrene

       • Benzotrichloride

       • 2, 2-bis-(bromoethyl)-1,3-propanediol (technical grade)

       • Bromodichloromethane

       • 1-Bromopropane

       • Butylated hydroxyanisole (BHA)

       • Captafol

       • Carbon tetrachloride

       • Ceramic fibers (respirable size)

       • Chloramphenicol

       • Chlorendic acid

       • Chlorinated paraffins (C 12 , 60% chlorine)

       • Chloroform

       • 1-(2-chloroethyl)-3-cyclohexyl-1-nitrosourea

       • Bis(chloroethyl) nitrosourea

       • 3-Chloro-2-methylpropene

       • 4-Chloro-o-phenylenediamine




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html     11/27/2018

                                                                                                          00803860
Exhibit 176                                                                                             JA-0003402
        Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 20 of 26
 Known and Probable Human Carcinogens                                                                 Page 20 of26




       • Chloroprene
       • p-Chloro-o-toluidine and p-chloro-o-toluidine hydrochloride

       • Chlorozotocin

       • Cisplatin

       • Cobalt and cobalt compounds that release cobalt ions in vivo

       • Cobalt-tungsten carbide: powders and hard metals

       • p-Cresidine

       • Cumene

       • Cupferron
       • Dacarbazine

       • Danthron (1,8-dihydroxyanthraquinone)

       • 2,4-Diaminoanisole sulfate

       • 2,4-Diaminotoluene

       • Diazoaminobenzene

       • Dibenz[a,h]acridine

       • Dibenz[a,j]acridine

       • Dibenz[a,h]anthracene

       • 7H-Dibenzo[c,g]carbazole

       • Dibenzo[a,e]pyrene

       • Dibenzo[a,h]pyrene

       • Dibenzo[a,i]pyrene

       • Dibenzo[a,l]pyrene

       • 1,2-Dibromo-3-chloropropane

       • 1,2-Dibromoethane (ethylene dibromide)

       • 2,3-Dibromo-1-propanol

       • Tris (2,3-dibromopropyl) phosphate

       • 1,4-Dichlorobenzene

       • 3,3'-Dichlorobenzidine and 3,3'-dichlorobenzidine dihydrochloride

       • Dichlorodiphenyltrichloroethane (DDT)




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html     11/27/2018

                                                                                                          00803861
Exhibit 176                                                                                             JA-0003403
        Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 21 of 26
 Known and Probable Human Carcinogens                                                                 Page 21 of26




       • 1,2-Dichloroethane (ethylene dichloride)

       • Dichloromethane (methylene chloride)

       • 1,3-Dichloropropene (technical grade)

       • Diepoxybutane

       • Diesel exhaust particulates
       • Diethyl sulfate

       • Diglycidyl resorcinol ether

       • 3,3'-Dimethoxybenzidine

       • 4-Dimethylam inoazobenzene

       • 3,3'-Dimethylbenzidine

       • Dimethylcarbamoyl chloride

       • 1, 1-Dimethylhydrazine

       • Dimethyl sulfate

       • Dimethylvinyl chloride

       • 1,6-Dinitropyrene

       • 1,8-Dinitropyrene
       • 1,4-Dioxane

       • Disperse blue 1

       • Dyes metabolized to 3,3'-dimethoxybenzidine

       • Dyes metabolized to 3,3'-dimethylbenzidine

       • Epichlorohydrin

       • Ethylene thiourea

       • Ethyl methanesulfonate

       • Furan

       • Glass wool fibers (inhalable)

       • Glycidol

       • Hexachlorobenzene

       • Hexachlorocyclohexane isomers

       • Hexachloroethane




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html     11/27/2018

                                                                                                          00803862
Exhibit 176                                                                                             JA-0003404
        Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 22 of 26
 Known and Probable Human Carcinogens                                                                 Page 22 of26




       • Hexamethylphosphoramide
       • Hydrazine and hydrazine sulfate

       • Hydrazobenzene

       • lndeno[1,2,3-cd]pyrene

       • Iron dextran complex

       • lsoprene

       • Kepone® (chlordecone)

       • Lead and lead compounds

       • Lindane, hexachlorocyclohexane

       • 2-Methylaziridine (propylenimine)

       • 5-Methylchrysene

       • 4,4'-Methylenebis(2-chloroaniline)

       • 4-4'-Methylenebis(N,N-dimethyl)benzenamine

       • 4,4'-Methylenedianiline and its dihydrochloride salt

       • Methyleugenol

       • Methyl methanesulfonate

       • N-methyl-N'-nitro-N-nitrosoguanidine

       • Metronidazole

       • Michler's ketone [4,4'-(dimethylamino) benzophenone]
       • Mirex

       • Naphthalene

       • Nickel, metallic

       • Nitrilotriacetic acid

       • o-Nitroanisole

       • N itrobenzene

       • 6-Nitrochrysene

       • Nitrofen (2,4-dichlorophenyl-p-nitrophenyl ether)

       • Nitrogen mustard hydrochloride

       • Nitromethane




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html     11/27/2018

                                                                                                          00803863
Exhibit 176                                                                                             JA-0003405
        Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 23 of 26
 Known and Probable Human Carcinogens                                                                 Page 23 of26




       • 2-Nitropropane

       • 1-N itropyrene

       • 4-N itropyrene

       • N-nitrosodi-n-butylamine

       • N-nitrosodiethanolamine

       • N-nitrosodiethylamine

       • N-nitrosodimethylamine

       • N-nitrosodi-n-propylam ine

       • N-nitroso-N-ethylurea

       • 4-(N-nitrosomethylam ino )-1-(3-pyridyl)-1-butanone

       • N-nitroso-N-methylurea

       • N-nitrosomethylvinylam ine

       • N-nitrosomorpholine

       • N-nitrosonornicotine

       • N-nitrosopiperidine

       • N-nitrosopyrrolidine

       • N-nitrososarcosine

       • o-Nitrotoluene

       • Norethisterone

       • Ochratoxin A

       • 4,4'-0xydianiline

       • Oxymetholone

       • Pentachlorophenol and by-products of its synthesis

       • Phenacetin

       • Phenazopyridine hydrochloride

       • Phenolphthalein

       • Phenoxybenzamine hydrochloride

       • Phenytoin and phenytoin sodium

       • Polybrominated biphenyls (PBBs)




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html     11/27/2018

                                                                                                          00803864
Exhibit 176                                                                                             JA-0003406
        Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 24 of 26
 Known and Probable Human Carcinogens                                                                 Page 24 of26




       • Polychlorinated biphenyls (PCBs)
       • Polycyclic aromatic hydrocarbons (PAHs)

       • Procarbazine and its hydrochloride

       • Progesterone

       • 1,3-Propane sultone
       • beta-Propiolactone

       • Propylene oxide

       • Propylthiouracil

       • Reserpine
       • Riddelliine

       • Safrole

       • Selenium sulfide

       • Streptozotocin

       • Styrene

       • Styrene-7,8-oxide

       • Sulfallate

       • Tetrachloroethylene (perchloroethylene)

       • Tetrafluoroethylene

       • Tetranitromethane

       • Thioacetamide

       • 4,4'-Thiodianaline

       • Thiourea

       • Toluene diisocyanates

       • Toxaphene

       • 2,4,6-Trichlorophenol

       • 1,2,3-Trichloropropane

       • Tris(2,3-dibromopropyl) phosphate

       • Ultraviolet A radiation

       • Ultraviolet B radiation




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html     11/27/2018

                                                                                                          00803865
Exhibit 176                                                                                             JA-0003407
        Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 25 of 26
 Known and Probable Human Carcinogens                                                                 Page 25 of26




       • Ultraviolet C radiation

       • Urethane

       • Vinyl bromide

       • 4-Vinyl-1-cyclohexene diepoxide

       • Vinyl fluoride



   Written by        Additional resources              References


                      The American Cancer Society medical and editorial content
                      team




   -
                        (/cancer/acs-med ical-content-and-news-staff. htm l)Our
              .
                      team is made up of doctors and master's-prepared nurses
                      with deep knowledge of cancer care as well as journalists,
                      editors, and translators with extensive experience in
                      medical writing.


    Last Medical Review: October 2, 2014   I   Last Revised: November 3, 2016




   American Cancer Society medical information is copyrighted material. For
   reprint requests, please see our Content Usage Policy (/about-
   us/policies/content-usage. htm I).




                     MORE IN CANCER A-Z



 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html     11/27/2018

                                                                                                          00803866
Exhibit 176                                                                                             JA-0003408
        Case 2:17-cv-04540-WB Document 210-19 Filed 06/14/19 Page 26 of 26
 Known and Probable Human Carcinogens                                                                 Page 26 of26




                                        Cancer Basics


                                       Cancer Causes


                                        Breast Cancer


                          Colon and Rectal Cancer


                                           Skin Cancer


                                          Lung Cancer


                                      Prostate Cancer


                             View All Cancer Types




 https://www.cancer.org/cancer/cancer-causes/general-info/known-and-probable-human-carcinogens.html     11/27/2018

                                                                                                          00803867
Exhibit 176                                                                                             JA-0003409
